THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy® Series Supplement dated May 5, 2014 to the Prospectus dated May 1, 2014 This Supplement clarifies certain information that was stated incorrectly in your May 1, 2014 American Legacy® Series variable annuity prospectus. Distribution of the Contracts – Compensation paid to LFN. The final sentence of the first paragraph of this section should read as follows: Upon annuitization, the maximum commission the Principal Underwriter pays to LFN is 7.50% of annuitized value and/or ongoing annual compensation of up to 1.25% of annuity value or statutory reserves. Distribution of the Contracts – Compensation paid to Unaffiliated Selling Firms. The fourth sentence of this first paragraph of this section should read as follows: Upon annuitization, the maximum commission the Principal Underwriter pays to Selling Firms is 7.50% of annuitized value and/or ongoing annual compensation of up to 1.25% of annuity value or statutory reserves. Please retain this Supplement for future reference.
